OPINION OF THE COURT
Memorandum.
Order unanimously reversed without costs, motion to vacate granted, and prior judgment in favor of defendant dismissing the action reinstated.
After a small claims judgment has been entered upon an arbitrator’s award, the award and judgment cannot be set aside on the ground that the award was affected by an error of law (see, Trager v Abalene Blouse & Sportswear Corp., 1 Misc *4822d 952; Kornbluth v Flatbush Theatre, 149 Misc 733; Schluter v Terney, 142 Misc 21; cf., CPLR 7511 [b]; Matter of Sprinzen [Nomberg], 46 NY2d 623, 629; Brownstein v County of Westchester, Dept. of Parks, Recreation & Conservation, 51 AD2d 792; Scott v Dale Carpet Cleaning, 120 Misc 2d 118; see generally, 22 Carmody-Wait 2d, NY Prac § 141:1).
DiPaola, P. J., Slifkin and Widlitz, JJ., concur.